EXHIBIT 10.1

 

AGREEMENT FOR THE PURCHASE AND SALE OF STOCK

 

THIS AGREEMENT FOR THE PURCHASE AND SALE OF STOCK (the “Agreement”) is made and
entered into as of January 26, 2007, by and among China North East Petroleum
Holdings, Limited, (“CNEH”) a Nevada corporation, and Song Yuan North East
Petroleum Technical Service Co., Ltd., a Chinese limited liability company
(“Buyer”), on one hand, and Song Yuan City Yu Qiao Oil and Gas Development
Limited Corporation, a Chinese limited liability company (“Yu Qiao”) and Ju
Guizhi (the “Majority Shareholder”) and Bing Wu Wang and Meng Xiangyun (the
“Minority Shareholders” and together with the Majority Shareholder, the
“Sellers”), on the other hand.

 

R E C I T A L S:

 

A.           The Majority Shareholder owns 70% of the equity securities of Yu
Qiao.

B.            The Minority Shareholders own an aggregate of 30% of the equity
securities of Yu Qiao.

C.            Buyer desires to purchase the equity securities of Yu Qiao from
the Sellers, and the Sellers desire to sell such securities to Buyer, subject to
the terms and condition of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained in this Agreement, the parties hereto
agree as follows:

 

ARTICLE I

PURCHASE AND SALE OF SECURITIES

 

Section 1.1          Sale and Transfer of Securities. Subject to the terms and
conditions set forth in this Agreement, on the Closing Date, (a) the Majority
Shareholder will transfer and convey all of her right, title and interest in and
to the Majority Shares (as defined in Section 2.3 below) to Buyer, free and
clear of all liens, encumbrances, security interests, rights of first refusal,
equities, options, claims, charges and restrictions of any nature whatsoever
(“Encumbrances”) and Buyer will acquire the Equity from the Majority Shareholder
and (b) the Minority Shareholders will execute and deliver Trust Agreements in
the form attached hereto as Exhibit A dated as of the date hereof (the “Trust
Agreements”) with respect to the Minority Shares (as defined in Section 2.3
below).

Section 1.2          Purchase Price. In consideration for the Minority Shares,
execution and delivery of the Trust Agreements and the Minority Shares in
accordance with the terms hereof, Buyer shall cause CNEH, the 90% owner of
Buyer, to issue to the Sellers, as soon as practicable following receipt of the
Fairness Opinion (as defined below), an aggregate of ten million (10,000,000)
shares of common stock of CNEH (“CNEH Stock”), and CNEH agrees to deliver such
securities as directed by Buyer; provided that, within ninety (90) days from the
Closing Date, the number of shares of CNEH Stock may be reduced, but not
increased, if determined to be reasonably necessary, in the sole discretion of
the Board of Directors of CNEH, to obtain the Fairness Opinion. The parties
hereto acknowledge and agree that (a) the aggregate purchase price shall be
deemed to be US$4,444,444 million, (b) the CNEH Stock shall constitute 90% of
the aggregate purchase price (based on the preceding 30-day average of the high
bid and the low ask price for the CNEH Stock as quoted on the Over-the-Counter
Bulletin Board as of the Closing) and (c) the Majority Shareholder, in her
capacity as the 10% owner

 

1

 

--------------------------------------------------------------------------------



 

of Buyer, and the Sellers have entered into an agreement regarding payment of
the remaining 10% of the aggregate purchase price on behalf of the Buyer and
that such payment has been made in full by Ju Guizhi and received by the Sellers
as of the date of execution hereof.

Section 1.3          Closing. The closing of the transactions contemplated by
this Agreement (the “Closing”) shall take place simultaneously with the
execution and delivery of this Agreement on January 26, 2007, at the offices of
the Buyer or by the exchange of documents and instruments by mail, courier,
telecopy and wire transfer to the extent mutually acceptable to the parties
hereto (such date is herein referred to as the “Closing Date”).

Section 1.4

Deliveries at Closing.

(a)          Deliveries by the Majority Shareholder. At the Closing, the
Majority Shareholder shall deliver certificates representing the Minority
Shares, duly endorsed in blank for transfer or accompanied by separate written
instruments of assignment, together with such other or further supporting
documents as Buyer or its counsel may reasonably require.

(b)         Deliveries by the Minority Shareholders. At the Closing, the
Minority Shareholders shall deliver the fully executed Trust Agreements to the
Buyer, together with such other or further supporting documents as Buyer or its
counsel may reasonably require

Section 1.4          Post-Closing Deliveries. The Board of Directors of CNEH
will retain an investment bank or financial advisor doing business in the PRC to
prepare and deliver an opinion as to the fairness of the transaction and the
amount of CNEH Stock deliverable hereunder (the “Fairness Opinion”) to CNEH and
its shareholders within 90 days after the Closing Date. The Sellers agree that
the amount of CNEH Stock deliverable hereunder may be reduced, but not
increased, as may be necessary to receive an opinion that the transaction and
the amount of the CNEH Stock is fair to CNEH and its shareholders. As soon as
practicable following receipt of the Fairness Opinion, the Buyer shall cause
CNEH to deliver certificates representing the CNEH Stock and CNEH agrees to
deliver such securities as directed by Buyer.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

AND YU QIAO

 

The Sellers and Yu Qiao, jointly and severally, represent and warrant to CNEH
and the Buyer as follows:

 

Section 2.1          Organization, Standing and Power. Yu Qiao is duly
organized, validly existing and in good standing under the laws of the Peoples’
Republic of China (the “PRC”) and has all necessary power and authority to own
its properties and to carry on its business as now owned and operated by it.

 

Section 2.2          Capitalization; Title to Equity. The Majority Shareholder
is the owner, beneficially and of record, of all right, title and interest in
and to an aggregate of 70% of the issued and outstanding capital stock of Yu
Qiao (the “Majority Shares”). Bing Wu Wang and Meng Xiangyun, the Minority
Shareholders, are the owners, beneficially and of record, of all right, title
and interest in and to an aggregate of 10% and 20%, respectively (the “Minority
Shares” and together with the Majority Shares, the “Equity”), of the issued and
outstanding capital stock of Yu Qiao. Each of the Sellers has good and
marketable title to his or her respective

 

2

 

--------------------------------------------------------------------------------



 

portion of the Equity, free and clear of all Encumbrances. None of the Sellers
is a party to any option, warrant, right, contract, call, put or other agreement
or commitment providing for the disposition or acquisition of the Equity (other
than this Agreement or the trust Agreements). The Equity constitutes all of the
issued and outstanding capital stock of Yu Qiao, and the Equity is validly
issued, fully paid, nonassessable, and has been so issued in full compliance
with all applicable laws. There are no outstanding subscriptions, options,
rights, warrants, convertible securities or other agreements or commitments
providing for the issuance, disposition or acquisition of any of Yu Qiao’s
capital stock (other than this Agreement).

 

Section 2.3          Subsidiaries. Yu Qiao does not own, directly or indirectly,
any interest or investment (whether equity or debt) in any corporation,
partnership, joint venture, business, trust or other entity.

 

Section 2.4          Authority. Yu Qiao and the Sellers have all requisite power
and authority to execute and deliver this Agreement, the Trust Agreements and
all other agreements and documents to be executed and delivered by them in
connection with the consummation of the transactions contemplated by this
Agreement (collectively, the “Seller Agreements”), and to perform the
transactions contemplated hereby and thereby. The execution, delivery and
performance of the Seller Agreements and the consummation of the transactions
contemplated hereby and thereby, have been duly and validly authorized by all
necessary corporate and shareholder action on the part of the Sellers and Yu
Qiao. The Seller Agreements have been duly executed and delivered by Yu Qiao and
the Sellers, and each constitutes the valid and binding obligation of Yu Qiao
and the Sellers, enforceable against Yu Qiao and the Sellers, as the case may
be, in accordance with the terms of such Seller Agreements and applicable law.

 

Section 2.5          No Conflict or Breach. Yu Qiao is not in violation of or
default under any provision of its organizational documents. The execution,
delivery and performance of the Seller Agreements and the consummation of the
transactions hereby and thereby do not and will not (A) conflict with or
constitute a violation of the charter documents of Yu Qiao; (B) conflict with or
constitute a violation of any law, statute, judgment, order, decree or
regulation of any legislative body, court, administrative agency, governmental
authority or arbitrator applicable to or relating to Yu Qiao, the Sellers or the
Equity; (C) conflict with, constitute a default under, result in a breach or
acceleration of or require notice to or the consent of any third party under any
contract, agreement, commitment, mortgage, note, license or other instrument or
obligation to which Yu Qiao, or the Sellers is a party or by which Yu Qiao or
the Sellers are bound or by which the Equity is affected; or (D) result in a
creation or imposition of any Encumbrance of any nature whatsoever on the Equity
or upon Yu Qiao or any of its assets, properties or businesses.

 

Section 2.6          Financial Statements. There have heretofore been delivered
to Buyer: the audited financial statements, including balance sheets and
statements of income of Yu Qiao as of and for the year ended December 31, 2005
and the unaudited financial statements, including balance sheets and statements
of income of Yu Qiao as of and for the nine month period ended September 30,
2006. All of the financial statements referred to above (the “Financial
Statements”) (1) are in accordance with the books of account and records of Yu
Qiao; (2) fairly present Yu Qiao’s financial position and the results of its
operations as of the date and for the period therein specified; (3) have been
prepared in accordance with US GAAP (“GAAP”), consistently applied during the
period involved; and (4) do not include or omit to state any fact which renders
such Financial Statements materially misleading.

 

Section 2.7          Undisclosed Liabilities. Yu Qiao does not have any material
debts, liabilities or obligation of any kind, whether accrued, absolute,
contingent or otherwise, which are required under GAAP to be, but are

 

3

 

--------------------------------------------------------------------------------



 

not, reflected or reserved against or disclosed in Yu Qiao’s Financial
Statements, except for those that may have been incurred subsequent to December
31, 2005. All debts, liabilities and obligations incurred after December 31,
2005, were incurred in the ordinary course of business and are usual and normal
in amount both individually and in the aggregate.

 

Section 2.8          Absence of Certain Changes. Since January 1, 2006, the
business of Yu Qiao has been operated only in the ordinary course and, without
limiting the generality of the foregoing, Yu Qiao has not:

 

a.             Declared, set aside or paid any dividend or other distribution in
respect of its capital stock or otherwise (including bonus distributions to
Seller) or redeemed, purchased or otherwise acquired, directly or indirectly,
any of its capital stock;

 

b.            Sustained any damage, destruction or loss, by reason of fire,
explosion, earthquake, casualty, labor trouble, requisition or taking of
property by any government or agency thereof, windstorm, embargo, riot, act of
God or public enemy, flood, accident, revocation of license or right to do
business, total or partial termination, suspension, default or modification of
contracts, governmental restriction or regulation, other calamity or other
similar or dissimilar event (whether or not covered by insurance), materially
and adversely affecting its condition (financial or otherwise), earnings,
business, assets, liabilities, properties, or operations;

 

c.             Had any material adverse change in its condition (financial or
otherwise), earnings, business, assets, properties, liabilities or operations;

 

d.            Mortgaged, pledged, otherwise encumbered or subjected to lien any
of its assets or properties, tangible or intangible, except for liens for
current taxes which are not yet due and payable and purchase-money liens and
capital lease liens arising out of the purchase or sale of products or services
made in the ordinary and usual course of its business;

 

e.             Sold, transferred, leased, licensed or otherwise disposed of any
asset or property, tangible or intangible, except in the ordinary and usual
course of its business, or discontinued any product line or the manufacture,
sale or other disposition of any of its products or services;

 

f.             Made any expenditure for the purchase, acquisition, construction
or improvement of a capital asset, except in the ordinary and usual course of
its business;

 

g.            Entered into any transaction or contract, or made any commitment
to do the same, except in the ordinary and usual course of business and not
involving an amount in any case in excess of $50,000.00;

 

h.            Waived any material right or claim or canceled any material debts
or claims or voluntarily suffered any extraordinary losses;

 

i.             Sold, assigned, transferred or conveyed any property rights,
except in the ordinary and usual course of business;

 

j.             Paid to or for the benefit of any of its directors, officers,
employees or Seller any compensation of any kind other than base wages, salaries
and benefits in effect prior to January 1, 2006;

 

4

 

--------------------------------------------------------------------------------



 

k.            Changed its accounting methods or practices (including, without
limitation, any change in depreciation or amortization policies or rates);

 

l.             Revalued any of its assets;

 

m.           Increased the salary or other compensation payable or to become
payable to any of its officers, directors or employees, or declared, paid or
committed to pay a bonus or other additional salary or compensation to any such
person;

 

n             Made any loan to any person or entity, or guaranteed any loan;

 

o.            Had any other event or condition of any character that has or
might reasonably have a material and adverse effect on its condition (financial
or otherwise), earnings, business, assets, liabilities, properties or
operations; or

 

p.            Agreed, committed or entered into any other understanding to do
any of the things described in the preceding Subsections (a) through (o).

 

Section 2.9          Taxes. Within the times and in the manner prescribed by
law, Yu Qiao has filed all tax returns required to be filed and have paid or
made adequate provision for payment of all taxes upon them, their properties,
income or franchises, due and payable on or before the date hereof. There are no
claims pending against Yu Qiao for past-due taxes, nor has Yu Qiao been notified
of any claims. There are no present disputes or discussions with federal, state,
local, foreign, commonwealth or other authorities with respect to any taxes of
any nature payable by Yu Qiao. There are no outstanding waivers or agreements by
Yu Qiao for the extension of the time for the assessment of any tax.

 

Section 2.10        Receivables and Accounts Payable. All receivables of Yu Qiao
shown on the books of Yu Qiao on the Closing Date are carried at values
determined in accordance with US GAAP, consistently applied, reflect all
pertinent facts known to Yu Qiao as of the date hereof, and represent valid and
binding obligations of the debtors requiring no further performance by Yu Qiao
and are collectible in full without any set-off whatsoever within 120 days of
the Closing.

 

Section 2.11        Litigation and Claims. There is: (A) no action, suit,
proceeding, claim or investigation (collectively, “Actions”) pending or, to the
best of Yu Qiao’s and the Sellers’ knowledge, threatened, in any court or before
any arbitrator or before or by any federal, state or other governmental
department, commission, bureau, agency or instrumentality, domestic or foreign;
and (B) no other unresolved claim made against Yu Qiao or the Sellers or
affecting them or their respective properties or businesses, or the transactions
contemplated by the Seller Agreements or any factual or legal basis for any such
action, suit, proceeding, claim or investigation which would materially affect
any of the same.

 

Section 2.12        Accuracy and Completeness of Representations and Warranties.
No representation or warranty made by the Sellers or Yu Qiao in the Seller
Agreements and no statement contained in any document or instrument delivered or
to be delivered to Buyer pursuant hereto or in connection with the transactions
contemplated hereby contains any untrue statement of a known material fact, or
omits or will omit to state a known material fact necessary to make the
statements contained herein or therein, in light of the circumstances under
which they were made, not misleading.

 

5

 

--------------------------------------------------------------------------------



 

Section 2.13        Illegal or Unauthorized Payments. Neither the Sellers nor Yu
Qiao has, nor, to the best of the Sellers’ knowledge, have any employees,
officers, directors, consultants, advisors, agents, members or representatives
of the Sellers or Yu Qiao or other Person acting on behalf of the Sellers or Yu
Qiao, directly or indirectly, (a) made or authorized any payment, contribution
or gift of money, property, or services, in contravention of applicable law or
(b) violated, or taken any action which would cause either of the Sellers or Yu
Qiao to be in violation of, the Foreign Corrupt Practices Act of 1977, as
amended, or the USA Patriot Act, or any rules and regulations thereunder.

 

Section 2.14        Assets. Yu Qiao has good, legal and marketable title to all
of its property and assets, in each case free and clear of all liens, charges,
restrictions, claims or encumbrances of any nature whatsoever. With respect to
the personal property and assets that Yu Qiao leases (a) Yu Qiao is in
compliance with such leases, (b) the leases are enforceable in accordance with
their terms, and (c) Yu Qiao holds a valid leasehold interest free and clear of
any liens, charges, restrictions, claims or encumbrances of any nature
whatsoever.

 

Section 2.15        Pending Changes. To the knowledge of the Sellers and Yu
Qiao, there is no pending or threatened change in any applicable law, rule,
regulation or order applicable to Yu Qiao or its business, operations,
properties, assets, products and services which is likely to result in a
material adverse change in its condition (financial or otherwise), earnings,
business, assets, properties, liabilities or operations.

Section 2.16       Investment Company Act. Yu Qiao is not, nor is it directly or
indirectly controlled by or acting on behalf of, any Person that is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

Section 2.17       Registration Rights. No Person has demand or other rights to
cause Yu Qiao or Buyer to file any registration statement under the Securities
Act of 1933, as amended (the “Securities Act”) relating to any securities of
Buyer or Yu Qiao or any right to participate in any such registration statement,
including, without limitation, piggyback registration rights.

 

Section 2.18       Agreements. Each of the contracts or agreements material to
Yu Qiao is valid and enforceable against the parties thereto in accordance with
its terms and Yu Qiao, and, to the best of Seller’s knowledge, each other party
thereto: (i) have performed all the obligations required to be performed by them
to date (or each non-performing party has received a valid, enforceable and
irrevocable written waiver with respect to its non-performance), and (ii) have
received no notice of default and are not in default (or, with due notice or
lapse of time or both, would be in default) under any agreement, contract,
license, understanding, evidence of indebtedness, note, indenture, instrument,
commitment, plan or arrangement to which Yu Qiao is a party or by which it or
its property or assets may be bound. Yu Qiao has no present expectation or
intention of terminating or not fully performing all its obligations under any
agreement, contract, license, understanding, evidence of indebtedness, note,
indenture, instrument, commitment, plan or arrangement, and Yu Qiao has no
knowledge of any breach or anticipated breach by the other party to any
agreement, contract, license, understanding, evidence of indebtedness, note,
indenture, instrument, commitment, plan or arrangement to which Yu Qiao is a
party.

 

Section 2.19        Investment Representations. In connection with the
acquisition by the Sellers of the CNEH Stock as provided in this Agreement, each
of the Sellers hereby represents and warrants to CNEH and the Buyer as follows:

 

6

 

--------------------------------------------------------------------------------



 

a.                No Registration. Seller acknowledges and agrees that the CNEH
Stock will be offered and sold to Seller without such offer and sale being
registered under the Securities Act, or under any state securities or “blue sky”
laws of any state of the United States (U.S.), and will be issued to Seller in
an offshore transaction outside of the U.S. in accordance with a safe harbour
from the registration requirements of the Securities Act provided by Regulation
S. As such, Seller further acknowledges and agrees that the CNEH Stock will,
upon issuance, be “restricted securities” within the meaning of the Securities
Act. Seller understands that the CNEH Stock may not be offered or sold in the
U.S. or, directly or indirectly, to U.S. Persons, as that term is defined in
Regulation S, except in accordance with the provisions of Regulation S, pursuant
to an effective registration statement under the Securities Act, or pursuant to
an exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act and in each case in accordance with
applicable state and federal securities laws.. Neither the SEC nor any other
securities commission or similar regulatory authority has reviewed or passed on
the merits of the CNEH Stock. The statutory and regulatory basis for the
exemption claimed for the offer of the CNEH Stock, although in technical
compliance with Regulation S, would not be available if the offering is part of
a plan or scheme to evade the registration provisions of the Securities Act or
any applicable state and federal securities laws.

b.                Seller Not a U.S. Person. Seller is not a U.S. Person. Seller
is not acquiring the CNEH Stock for the account or benefit of, directly or
indirectly, any U.S. Person.

c.                Purchase Entirely for Own Account. Seller understands that the
Company is making this Agreement with Seller in reliance upon Seller’s
representation to the Company, which by Seller’s execution of this Agreement
Seller hereby confirms, that Seller is outside the United States when receiving
and executing this Agreement and is acquiring the CNEH Stock as principal for
Seller’s own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and that Seller has no present
intention of selling, granting any participation in, or otherwise distributing
the same. By executing this Agreement, Seller further represents that Seller
does not have any contract, undertaking, agreement or arrangement with any
person to sell, transfer or grant participations to such person or to any third
person, with respect to any of the CNEH Stock.

d.                No Underwriter. Seller is not an underwriter of, or dealer in,
the common CNEH Stock of the Company, nor is Seller participating, pursuant to a
contractual agreement or otherwise, in the distribution of the CNEH Stock.

e.                Investment Experience. Seller acknowledges that it is able to
fend for itself, can bear the economic risk of its investment and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment in the CNEH Stock and has the
ability to bear the economic risks of its prospective investment and can afford
the complete loss of such investment.

f.                 No Directed Selling Efforts. Seller acknowledges that Seller
has not acquired the CNEH Stock as a result of, and will not itself engage in,
any “directed selling efforts” (as defined in Regulation S under the Securities
Act) in the U.S. in respect of the CNEH Stock which would include any activities
undertaken for the purpose of, or that could reasonably be expected to have the
effect of, conditioning the market in the U.S. for the resale of the CNEH Stock;
provided, however, that Seller may sell or otherwise dispose of the CNEH Stock
or Warrant CNEH Stock pursuant to registration of the CNEH Stock pursuant to the
Securities Act and any applicable state and federal securities laws or under an
exemption from such registration requirements and as otherwise provided herein.

 

7

 

--------------------------------------------------------------------------------



 

g.                No General Solicitation. Seller is not aware of any
advertisement of any of the CNEH Stock and is not acquiring the CNEH Stock as a
result of any form of general solicitation or general advertising including
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar media or broadcast over radio or television, or
any seminar or meeting whose attendees have been invited by general solicitation
or general advertising.

h.                Disclosure of Information. The decision to execute this
Agreement and acquire the CNEH Stock hereunder has not been based upon any oral
or written representation as to fact or otherwise made by or on behalf of the
Company, and such decision is based entirely upon a review of information (the
receipt of which is hereby acknowledged) which has been filed by the Company
with the Securities and Exchange Commission (the “SEC”). Seller and Seller’s
advisor(s) have had a reasonable opportunity to ask questions of and receive
answers from the Company in connection with the distribution of the CNEH Stock
hereunder, and to obtain additional information, to the extent possessed or
obtainable without unreasonable effort or expense, necessary to verify the
accuracy of the information about the Company. Seller acknowledges that it has
had access to all the information it considers necessary or appropriate for
deciding whether to purchase the CNEH Stock.

i.                 U.S. Civil Remedies. Seller is acquiring the CNEH Stock
pursuant to an exemption from the registration and prospectus requirements of
applicable securities legislation in all jurisdictions relevant to this
subscription, and, as a consequence, Seller will not be entitled to use most of
the civil remedies available under applicable securities legislation and Seller
will not receive information that would otherwise be required to be provided to
Seller pursuant to applicable securities legislation.

j.                 No Other Representations. No person has made to Seller any
written or oral representations:

 

a.

that any person will resell or repurchase any of the CNEH Stock;

 

b.

that any person will refund the purchase price of any of the CNEH Stock;

 

c.

as to the future price or value of any of the CNEH Stock; or

 

d.

that any of the CNEH Stock will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the CNEH Stock of the Company on any stock exchange or
automated dealer quotation system.

k.                No Registration Rights. Except as provided in this Agreement,
Seller acknowledges that the Company has not undertaken, and will have no
obligation, to register any of the CNEH Stock under the Securities Act.

l.                 OTC Bulletin Board. None of the CNEH Stock are listed on any
stock exchange or automated dealer quotation system and no representation has
been made to Seller that any of the CNEH Stock will become listed on any stock
exchange or automated dealer quotation system, except that currently market
makers make a market for the Company’s common CNEH Stock on the NASD’s OTC
Bulletin Board.

m.               Seller’s Advisors. Seller has been advised to consult Seller's
own legal,

 

8

 

--------------------------------------------------------------------------------



 

tax and other advisors with respect to the merits and risks of an investment in
the Units and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:

 

a.

any applicable laws of the jurisdiction in which Seller is resident in
connection with the distribution of the Units hereunder, and

 

b.

applicable resale restrictions; and

 

c.

this Agreement is not enforceable by Seller unless it has been accepted by the
Company, and Seller acknowledges and agrees that the Company reserves the right
to reject any subscription for any reason.

n.                Legends. Seller acknowledges and agrees that all certificates
representing the CNEH Stock will be endorsed with the following legend, or such
similar legend as deemed advisable by legal counsel for the Purchaser, to ensure
compliance with Regulation S and to reflect the status of the CNEH Stock as
restricted securities:

 

a.

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “ACT”), AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY REGULATION S
PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR
RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT. HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
ACT.”

 

b.

Any legend required by the laws of any State.

o.                Prohibited Transactions. During the last thirty (30) days
prior to the date hereof, neither Seller nor any Affiliate (as defined in the
Securities Act) of Seller which (x) had knowledge of the transactions
contemplated hereby, (y) has or CNEH Stock discretion relating to Seller’s
investments or trading or information concerning Seller’s investments, including
in respect of the CNEH Stock, or (z) is subject to Seller’s review or input
concerning such Affiliate’s investments or trading (collectively, “Trading
Affiliates”) has, directly or indirectly, effected or agreed to effect any short
sale, whether or not against the box, established any “put equivalent position”
(as defined in Rule 16a-1(h) under the Exchange Act) with respect to the Common
Stock, granted any other right (including, without limitation, any put or call
option) with respect to the Common Stock or with respect to any security that
includes, relates to or derived any significant part of its value from the
Common Stock or otherwise sought to hedge its position in the CNEH Stock or sold
any Common Stock (each, a “Prohibited Transaction”). At no time prior to the
termination of this Agreement, shall Seller or its Trading Affiliates engage,
directly or indirectly, in a Prohibited Transaction.

 

9

 

--------------------------------------------------------------------------------



 

Section 2.20       Disclosure. The Sellers and Yu Qiao have disclosed to Buyer
all facts material to the business, operations, assets, liabilities, prospects,
properties, condition (financial or otherwise) and results of operations of Yu
Qiao. None of the Transactional Documents, or any other statements, documents or
certificates prepared or supplied by the Sellers or Yu Qiao with respect to the
transactions contemplated hereby contains any untrue statement of a material
fact or omits to state a material fact necessary to make the statements
contained herein and therein not misleading in light of the circumstances under
which such statements were made.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF BUYER

 

 

Buyer hereby represents and warrants to the Sellers as follows:

 

Section 3.1          Organization. Buyer is duly organized, validly existing and
in good standing under the laws of Nevada and has all necessary corporate power
to own its properties and to carry on its business as now owned and operated by
it.

 

Section 3.2          Authorization. Buyer has all requisite power and authority
to execute and deliver this Agreement, and to perform the transactions
contemplated hereby. The execution, delivery and performance of this Agreement,
and the consummation of the transactions contemplated hereby, have been duly and
validly authorized by all necessary corporate action on the part of Buyer. The
Agreement has been duly executed and delivered by Buyer, and constitutes the
valid and binding obligation of Buyer, enforceable against Buyer in accordance
with the terms of the Agreement, except that enforceability thereof may be
limited by bankruptcy, insolvency, reorganization or other similar laws
affecting creditors’ rights generally and by principles of equity regarding the
availability of remedies.

 

Section 3.3          No Breach or Violation. The execution, delivery and
performance of the Agreement and the consummation of the transactions
contemplated hereby do not and will not (A) conflict with or constitute a
violation of the Charter Documents of Buyer; (B) conflict with or constitute a
violation of any law, statute, judgment, order, decree or regulation of any
legislative body, court, administrative agency, governmental authority or
arbitrator applicable to or relating to Buyer; (C) conflict with, constitute a
default under or result in a breach or acceleration of any contract, agreement,
commitment, mortgage, note, license or other instrument or obligation to which
Buyer is a party or by which Buyer is bound; or (D) result in a creation or
imposition of any Encumbrance of any nature whatsoever on any of the CNEH Stock
to be delivered to the Sellers in connection herewith other than those
restrictions imposed under federal and state securities laws.

 

Section 3.4          Accuracy and Completeness of Representations and
Warranties. No representation or warranty made by Buyer in this Agreement and no
statement contained in any document or instrument delivered or to be delivered
to the Sellers pursuant hereto or in connection with the transactions
contemplated hereby contain any untrue statement of a known material fact, or
omits to state a known material fact necessary to make the statements contained
herein or therein, in light of the circumstances under which they were made, not
misleading.

 

ARTICLE IV

FURTHER AGREEMENTS OF THE PARTIES

 

Section 4.1          Further Assurances. From time to time, at Buyer’s request
and without further consideration and at the expense of Buyer, the Sellers and
Yu Qiao will execute and deliver to Buyer such other documents,

 

10

 

--------------------------------------------------------------------------------



 

and take such other action, as Buyer may reasonably request in order to
consummate more effectively the transactions contemplated by this Agreement, and
to vest in Buyer good, valid and marketable title to the Equity. Each of the
Minority Shareholders also agrees to transfer all of his right title and
interest in and to the Minority Shares to Buyer, free and clear of all
Encumbrances and without additional consideration, as soon as such transfer is
permitted pursuant to the laws of the PRC, as evidenced by an opinion from
counsel licensed to practice law in the PRC retained by Buyer and reasonably
acceptable to the Sellers. From time to time, at the Sellers’ request and
without further consideration and at the expense of the Sellers, Buyer will
execute and deliver to Seller such other documents, and take such other action,
as the Sellers may reasonably request in order to consummate more effectively
the transactions contemplated by this Agreement.

 

Section 4.2          Seller’s Indemnity. Each of the Sellers hereby agrees,
jointly and severally, to indemnify, defend and hold Buyer harmless from and
against, and in respect to, any and all losses, damages and expenses (including
reasonable attorneys’ fees) (“Losses”) that Buyer may incur by reason of such
Seller’s or Yu Qiao’s breach of or failure by Seller or Yu Qiao to perform, any
of their representations, warranties, commitments, covenants or agreements in
this Agreement, or in any agreement or exhibit furnished or to be furnished by
or on behalf of Seller or Yu Qiao under this Agreement. Seller’s liability for a
breach of the representations, warranties and covenants made by a Seller or Yu
Qiao in this Agreement, or in any schedule, exhibit, certificate or other
document delivered in connection with this Agreement, shall not be deemed to be
waived or otherwise affected by any investigation made by Buyer and shall
survive the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby. All such liability of Seller shall terminate
on the twenty-fourth (24th) month anniversary of the Closing Date, except for
liability with respect to which an indemnity claim is made by written notice to
the Seller within twenty-four (24) months from the Closing Date in the case of
all of Buyer’s indemnity claims. The parties acknowledge and agree that this
Article 5 represents and establishes the exclusive remedy for all claims arising
under this Agreement, except for (i) any equitable remedy, or (ii) intentional
fraud.

 

Section 4.3          Confidentiality. Each party (and their respective
representatives) agrees to maintain all discussions, including the fact of this
Agreement, in the strictest confidence. Any public announcements will be
mutually agreed upon in advance.

 

ARTICLE V

MISCELLANEOUS PROVISIONS

 

Section 5.1          Finder’s or Broker’s Fees. Buyer represents and warrants
that it has dealt with no other broker or finder in connection with any of the
transactions contemplated by this Agreement, and, insofar as it knows, no broker
or other person is entitled to any commission or finder’s fee in connection with
any of these transactions. The Sellers and Yu Qiao represent and warrant that
they have dealt with no broker or finder in connection with any of the
transactions contemplated by this Agreement, and, insofar as they know, no
broker or other person is entitled to any commission or finder’s fee in
connection with any of these transactions. The Sellers and Yu Qiao each agree to
indemnify and hold harmless Buyer against any loss, liability, damage, cost,
claim or expense incurred by reason of any brokerage, commission or finder’s fee
alleged to be payable by reason of any of their acts, omissions or statements.

 

Section 5.2          Expenses. Buyer, the Sellers and Yu Qiao shall,
individually, pay their respective costs and expenses incurred or to be incurred
by any of them in negotiating and preparing this Agreement and in closing and
carrying out the transactions contemplated hereby.

 

11

 

--------------------------------------------------------------------------------



 

Section 5.3          Effect of Headings. The subject headings of the Articles
and Sections of this Agreement are included for purposes of convenience only,
and shall not affect the construction or interpretation of any of the provisions
hereof.

 

Section 5.4          Entire Agreement; Modification. This Agreement, together
with the Trust Agreements and all of the schedules and exhibits furnished
hereunder, constitute the sole and entire agreement among the parties pertaining
to the subject matter contained herein, and supersedes all prior and
contemporaneous agreements, representations and understandings of the parties.
No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by all the parties.

 

Section 5.5          Waiver. Any party hereto may waive, in writing, compliance
by the other party of any of the covenants or conditions contained in this
Agreement, except those conditions imposed by law. No act, failure to act,
practice or custom shall constitute an implied waiver of full compliance with
any of the provisions hereof. The granting of a written waiver pursuant to this
Section 5.5 shall apply, unless expressly set forth therein to the contrary,
only to the specific incident of noncompliance with the specific provisions of
this Agreement set forth therein.

 

Section 5.6          Counterparts. This Agreement may be executed simultaneously
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument. A party may
execute this Agreement and transmit its signature by facsimile, which shall be
fully binding, and the party taking such actions shall deliver a manually signed
original as soon as is practicable. In the event of execution and signing of
transaction documents by facsimile, the parties shall provide originals to the
other parties as soon as practicable thereafter.

 

Section 5.7          Parties in Interest. Nothing in this Agreement, whether
express or implied, is intended to confer any rights or remedies under or by
reason of this Agreement on any persons other than the parties to this Agreement
and their respective successors and assigns, or is intended to relieve or
discharge the obligation or liability of any third persons to any party to this
Agreement. None of the provisions hereof shall be deemed to give any third
persons any right of subrogation or action over or against any party to this
Agreement.

 

Section 5.8          Binding Effect. This Agreement shall be binding on, and
shall inure to the benefit of, the parties hereto and their respective heirs,
legal representatives, successors and permitted assigns.

 

Section 5.9          Recovery of Litigation Costs. Except as otherwise provided
elsewhere in this Agreement, if any legal action or any arbitration or other
proceeding is brought for the enforcement of this Agreement or by reason of an
alleged dispute, breach, default or misrepresentation in connection with any of
the provisions of this Agreement, the successful or prevailing party or parties
shall be entitled to recover reasonable attorneys’ fees, other professionals’
fees, and other costs incurred in that action or proceeding, in addition to any
other relief to which it or they may be entitled.

 

Section 5.10        Successors and Assigns. No parties’ rights or obligations
under this Agreement may be assigned, except that Buyer may assign its rights
and obligations hereunder to an affiliate provided that such affiliate shall
execute and deliver such documentation necessary to be bound by the terms of
this Agreement. Any assignment in violation of the foregoing shall be null and
void.

 

12

 

--------------------------------------------------------------------------------



 

Section 5.11        Notices. Any notices, consent, approval or other
communications given pursuant to the provisions of this Agreement shall be in
writing and shall be (A) mailed by certified mail or registered mail, return
receipt requested, postage prepaid, or (B) delivered by a nationally recognized
overnight courier which delivers only upon signed receipt of the addressee, and
addressed to the parties as provided in the introductory paragraph hereto. The
time of giving of any notice shall be the time of receipt thereof by the
addressee or any agent of the addressee, except that in the event the addressee
or such agent of the addressee shall refuse to receive any notice given by
registered mail or certified mail as above provided or there shall be no person
available at the time of the delivery thereof to receive such notice, the time
of the giving of such notice shall be the time of such refusal or the time of
such delivery, as the case may be. Any party hereto may, by giving five (5) days
written notice to the other party hereto, designate any other address in
substitution of the foregoing address to which notice shall be given.

 

Section 5.12        Choice of Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of California, USA, without
giving effect to any choice of law or conflict provision or rule, whether of the
State of California (or any other jurisdiction) that would cause the laws of any
jurisdiction other than the State of California to be applied. In furtherance of
the foregoing, the internal law of the State of California will control the
interpretation and construction of this Agreement, even if under such
jurisdiction’s choice of law or conflict of law or analysis, the substantive law
of some other jurisdiction would ordinarily apply. Should a dispute arise
between the parties as a result of this Agreement, any action initiated shall be
submitted to binding arbitration in San Francisco County, California.

 

13

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the parties hereto has signed this Agreement for the
Purchase and Sale of Stock or has caused the same to be signed by its duly
authorized officer as of the date first above written.

 

CNEH:

 

CHINA NORTH EAST PETROLEUM HOLDINGS,

LIMITED

 

 

By:/s/ Hong Jun Wang                                        

Hong Jun Wang,

President and Chairman of the Board

 

BUYER:

 

SONG YUAN NORTH EAST PETROLEUM

TECHNICAL SERVICE CO., LTD.

 

By:/s/ Hong Jun Wang                                     

Hong Jun Wang,

Chairman of the Board

 

SELLERS:

 

 

 

/s/ Ju Guizhi Ju Guizhi

 

 

 

/s/ Bing Wu Wang Bing Wu Wang

 

 

 

/s/ Meng Xiangyun Meng Xiangyun

 

 

 

YU QIAO:

 

SONG YUAN CITY YU QIAO OIL AND GAS

DEVELOPMENT LIMITED CORPORATION

 

 

By: /s/ Bing Wu Wang                                            

Bing Wu Wang

Chairman of the Board

 

14

 

--------------------------------------------------------------------------------



 

Exhibit A to Stock Purchase Agreement

 

FORM OF TRUST AGREEMENT

 

Trust Agreement

 

Trustor: Songyuan City North East Petroleum Technical Services Ltd.

Trustor is the person who is benefited from the contract, is called beneficiary.

Address: Comprehensive office at Zhanjiang Road, Qingnian Avenue, Economic and
Technological Development Zone, Songyuan City, Jilin Province.

Assignee:

ID card No.:

According to the rule of correlative law and legislation of general rule of
civil law of PRC and entrust law of PRC. The beneficiary and the assignee
consulted friendly on the equal base and concluded the entrust contract. Its
contents are as follows:

 

Chapter One; Entrust

 

 

1.

The beneficiary agreed to entrust assignee holding __% shares (called entrusted
shares bellow the sentence) of Yuqiao Oil and Gas Developing Co. Ltd in Songyuan
City instead of himself and manage it.

 

2.

The assignee accepted the beneficiary’s entrustment and held the entrusted
shares instead of him.

 

Chapter Two; Assignee’s duty

 

 

1.

Entrusted Declaration shows that the whole rights, interests and bonus
(including production by himself or non-production)of entrusted shares should
belong to the beneficiary unconditionally.

 

2.

The assignee guarantee that he will obey the written instruction of the
beneficiary and cooperate

 

1

 

--------------------------------------------------------------------------------



 

   

unconditionally to deal with the entrusted shares, interests and bonus.

 

3.

The assignee should sign the credit contract according to the written
instruction of the beneficiary and the beneficiary is the representative of the
contract and exercise the voting right(including significant decision-making).

 

4.

According to the beneficiary’s demand, the assignee should notify all the
information and data of Yuqiao Oil&Gas development of Co. and all information to
the beneficiary which the shareholder should be known in time.

 

5.

The trustor has right to know the operation condition of Yuqiao Oil&Gas and the
condition of income and expenses of financial affair and also has right to check
and to duplicate the account papers and financial files.

 

6.

The assignee can not sell, exchange, lent, offset, pawn or handle the entrusted
shares in any other way before getting the special written agreement from the
beneficiary.

 

7.

The assignee can not plough back or cooperate or make a joint venture with
others rely on the bonus from the entrusted shares without approval from
beneficiary.

 

Chapter Three; The assignee’s consideration

 

The assignee knows that the beneficiary needs not to pay the consideration for
entrusted shares which he held instead of beneficiary.

 

Chapter Four; Restrain any successor

 

The assignee restrains his any successor and assignee on the responsibility and
duty of the contract.

 

2

 

--------------------------------------------------------------------------------



 

Chapter Five; Entrust term of the contract

 

The entrust term of the contract is valid from the effective date of the
contract to the date of the dismissal of Yu Qiao Oil &Gas development Co.

 

Chapter Six; The entrust will be terminated if one of the following circumstance
exists:

 

 

1.

The aim of entrust has been come true;

 

2.

The party of entrust consults and makes an agreement;

 

3.

Add contract or not when the term is ended.

 

Chapter Seven: the responsibility of breach of contract

 

 

1.

If the assignee disobeys the aim of entrust to deal with the property of entrust
or mismanage the entrusted affairs which lead to the loss of the trust property,
then he should recover the entrust property as its original state or make
compensation.

 

2.

If the assignee uses the entrust property to enlist interest for himself which
lead to the loss of the trust property ,the assignee should bear the
compensation responsibility .

 

3.

The assignee should undertake the duty for others’ debt if he violates managing
duty or deals with

entrust affair improperly.

 

Chapter eight: Application of law

 

Both assignee and beneficiary agree that the explanation of this contract is
applicable. If there is no special or specific law item can be applicable, the
contract should be explained and executed according to general rule of “Civil
Law of PRC and “Trust Contract law of PRC” on the basis of the honest and
creditable principle.

 

Chapter nine: Solution of controversy

 

3

 

--------------------------------------------------------------------------------



 

If there is controversy in the process when the contract is being performed, it
should be solved through consultation by each party. If it still can not be
solved by consultation, they could agree to sue to the People’s court which has
the jurisdiction right.

 

Chapter ten: The contract was signed on January 26, 2007, which has duplicate
copy and each held by trustor (beneficiary) and the assignee.

 

4

 

--------------------------------------------------------------------------------